OPINION DENYING A PETITION FOR A REHEARING.
The opinion of the court was delivered by
Benson, J.:
On a petition for a rehearing we are asked to reconsider the alleged error in the arrest of the two witnesses. Such an arrest appears to have been considered an error in Burke v. The State, 66 Ga. 157. In People v. Wolcott, 51 Mich. 612, 17 N. W. 78, an arrest of a witness for the defendant was referred to as “theatrical,” in view of the attendant circumstances, and was criticized; but the court did not decide that the arrest alone was sufficient ground for a new trial. These authorities merit, and have received, careful consideration, but we are constrained to follow the decision of this court in The State v. Morrison, 67 Kan. 144, 72 Pac. 554, and to hold that upon the facts disclosed in this record the arrest was not sufficient cause to set aside the verdict.
The petition is denied.